Exhibit 10.1

SECOND AMENDMENT
 TO
 PROMISSORY NOTE AND PROMISSORY NOTE NO. 2


This SECOND AMENDMENT TO PROMISSORY NOTE AND PROMISSORY NOTE NO. 2 (this "Second
Amendment") is entered into as of May 1, 2014 between SPY OPTIC INC., a
California corporation (the "Company"), and HARLINGWOOD (ALPHA), LLC, a Delaware
limited liability company,  ("Holder").
 
RECITALS


A.           The Company is currently indebted to Holder pursuant to the terms
and conditions of the Promissory Note, dated September 6, 2012, in the principal
amount of $1,000,000, and a Promissory Note No. 2, dated December 18, 2012, in
the principal amount of $500,000 (together, the “Notes”), which Notes were
amended on May 8, 2013 pursuant to the terms of an Amendment to Promissory Note
and Promissory Note No. 2 (“First Amendment “);
 
B. The Company has requested that Holder amend the Maturity Date of the Notes,
as such term is defined therein, and further amended by the First Amendment; and
 
C. Holder is willing to amend the Notes as requested by Holder, subject to the
other terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Holder hereby agree as follows:
 
1. Recitals.  The foregoing recitals of facts and understandings of the parties
are incorporated herein as the agreement of the parties.
 
2. Amendment to Maturity Date.  The Maturity Date of the Notes, as defined
therein and further amended by the First Amendment, is hereby further amended so
that the Maturity Date of such Notes shall be December 31, 2016.
 
3.           Legal Effect
 
.  Except as expressly set forth herein, the Notes shall not be affected hereby
and shall remain in full force and effect in accordance with their respective
terms.
 
4.           Counterparts
 
.  This Second Amendment may be executed in any number of counterparts, all of
which, taken together, shall constitute a single original.  Signatures delivered
by facsimile or electronic file format will be treated in all respects as
originals.
 
5.           Successors and Assigns
 
.  This Second Amendment is binding upon and shall inure to the benefit of the
successors and assigns hereof.
 
6.           Governing Law
 
.  This Second Amendment shall be governed by California law without regard to
conflict of law principles.
 
7.           Integrated Agreement. This is an integrated Second Amendment and
supersedes all prior negotiations and agreements regarding the subject matter
hereof.  Any further amendments to the Notes hereto must be in writing and
signed by the parties.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the day and year first written above.




SPY OPTIC INC.,
a California corporation



By: /s/ Jim McGinty
Name: Jim McGinty
Title: Chief Financial Officer




HARLINGWOOD (ALPHA), LLC
 
a Delaware limited partnership


By:          /s/ Fir Geenen
Name:     Fir Geenen
Title:       Managing Member
 

